I30CW¥
                          ELECTRONIC RECORD



                                                              AGGRAVATED
COA#          04-13-00330-CR              OFFENSE:            ROBBERY

              RAYMOND CLARK V. THE
STYLE: state of texas                     COUNTY:             BEXAR

COA DISPOSITION: AFFIRMED                 TRIAL COURT: 186™ DISTRICT COURT

DATE: 08/06/14              Publish: NO   TCCASE#:            2012CR4130




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


             RAYMOND CLARK V. THE
STYLE:       STATE OF TEXAS                        CCA #:       \100*\H
    APP^LL/INT^S               Petition           CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

     fe/L>jsee/                                   JUDGE:
DATE: /^^ **. %.Ojf                               SIGNED:                  PC:

JUDGE: F<=\ He**r» X /?*/ x>*A/tftPUBLISH:                                 DNP:
         '    ->      /           /       /   s


                                                                           MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: